DETAILED ACTION
This office action is in response to the initial filing dated September 18, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-9 are currently pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a driver abnormality detection unit, 
an operation abnormality detection unit, 
a traveling abnormality detection unit, and 
an integrated determination unit 
in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Specifically, each of the identified claim limitations is interpreted as an ECU according to page 3, lines 20-27, page 6, lines 20-26, and page 11, lines 10-21 of the filed specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 8, and 9 recite determining that a driver is in a driving difficult state in response to detecting an abnormality in the state of the driver; thereafter detecting an 10abnormal operation input by the driver; and thereafter detecting an abnormal traveling state of the vehicle, while in response to detecting the abnormality in the state of the driver alone, not determining that the driver is in the driving difficult state. The prior art of record does not teach, suggest, or render obvious the order of detections and lack of determination after a single detection in the specified manner explicit in the claims. The closest art of record is outlined below.
Fung et al. (US PG Pub #2012/0212353) teach a vehicle with an ECU determining if a driver is drowsy, distracted, impaired, or inattentive (Paragraphs [0003], [0091], and [0132]) and recognizes that drowsiness and inattentiveness manifest as behaviors and changes in vehicle operation (Paragraph [0190]).
Kozloski et al. (US PG Pub #2018/0233038) teach sensing steering wheel grip pressure (Paragraph [0065]), if a driver is slumped over or if the driver’s eyes are mostly closed 
Brinkmann et al. (US Patent #9,081,650) teach sensing sudden acceleration, braking, and swerving to adjust a driver score (Column 8, Lines 14-34).
Matsumura (US PG Pub #2017/0297567) teaches determining whether or not the driver is in an abnormal state in which the driver lost an ability to drive the vehicle and to stop the vehicle subsequently (see Abstract) by monitoring driver input or alternatively, monitoring the driver (Paragraph [0009]).
Riley, Sr. et al. (US PG Pub #2015/0314681) teach determining driver impairment based on a large number of possible factors including driver specific items (such as blinks, gaze, and nods) and vehicle traveling items (such as lane departure, braking, and acceleration) (Paragraphs [0043]-[0045]).
Slusar (US Patent #9,147,353)
Otake (US PG Pub #2018/0037216)
Pedersen (US Patent #9,919,648)
Seki (US PG Pub #2017/0235306)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN W SHERWIN whose telephone number is (571)270-7269.  The examiner can normally be reached on M-F, 9:00-3:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571.270.1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN W SHERWIN/Primary Examiner, Art Unit 2688